People v El Hor (2019 NY Slip Op 04717)





People v Hor


2019 NY Slip Op 04717


Decided on June 12, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2015-02485
 (Ind. No. 2051/14)

[*1]The People of the State of New York, respondent,
vAbdelhak El Hor, appellant.


Paul Skip Laisure, New York, NY (Jenin Younes of counsel), for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano and Johnnette Traill of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Barry Kron J.), rendered December 9, 2014, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence. By decision and order dated February 6, 2019, this Court remitted the matter to the Supreme Court, Queens County, to afford the defendant an opportunity to move to vacate his plea of guilty, and thereafter for the submission of a report by the Supreme Court on any such motion, and the appeal was held in abeyance in the interim (see People v El Hor, 169 AD3d 713). The Supreme Court has filed its report.
ORDERED that the judgment is affirmed.
In a prior decision and order, this Court remitted the matter to the Supreme Court, Queens County, to afford the defendant an opportunity to move to vacate his plea of guilty based on the failure of the Supreme Court to advise the defendant of the possibility that he would be deported as a consequence of his plea (see People v El Hor, 169 AD3d 713). At the hearing upon remittitur, defense counsel indicated that, upon further investigation into the matter, no such motion would be forthcoming. Therefore, since no other issue was raised in the defendant's brief on appeal warranting reversal, we affirm the judgment.
RIVERA, J.P., COHEN, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court